** MUNICIPALITIES — CITY STREETS ** HOUSE BILL NO. 211 OF THE 1949 LEGISLATIVE SESSION BECAME EFFECTIVE ON MARCH 17, 1949 AND AUTHORITIES THE GOVERNING BODY OF EACH CITY AND INCORPORATED TOWN IN THE STATE TO: (1) TO RESURFACE ANY STREET, AVENUE, BOULEVARD, LANE, OR ALLEY, OR ANY PART OF WHICH HAS THERETOFORE BEEN PAVED, MACADAMIZED, BLACK TOPPED, CHATTED, GRAVELED, OR OTHERWISE IMPROVED, WITH SUCH MATERIAL OR MATERIALS AS THE GOVERNING BOARD DEEMS PROPER, REGARDLESS OF THE TYPE OF CHARACTER OF THE THEN EXISTING SURFACE, IT ANY MANNER OR PROCEDURE THEN PROVIDED BY STATUTE FOR THE PAVING, MACADAMIZING, BLACK-TOPPING, CHATTING, GRAVELING, OR OTHERWISE PERMANENTLY IMPROVING STREETS, AVENUES, LANES AND ALLEYS IN CITIES OR TOWNS.  (2) TO PROVIDE (WHERE NECESSARY) FOR THE PAYMENT OF, AND TO PAY, THE COST OF SUCH RESURFACING: (A) IN ANY MANNER, OR BY ANY PROCEDURE, THAN PROVIDED BY STATUTE FOR THE PAVING, MACADAMIZING, BLACK TOPPING, CHATTING, GRAVELING, OR OTHERWISE PERMANENTLY IMPROVING STREETS, AVENUES, LANES, AND ALLEYS IN CITIES AND TOWNS (INCLUDING OF COURSE, THE ESTABLISHMENT OF SPECIAL IMPROVEMENT DISTRICTS FOR SUCH PURPOSE, AND THE APPORTIONMENT AND ASSESSMENT OF SUCH COST AGAINST THE PROPERTY IN SUCH DISTRICT BENEFITED THEREBY); OR (B) FROM THE STREET AND ALLEY FUND OF SUCH CITY OR TOWN; (C) FROM REVENUE DERIVED FROM PARKING METERS (D) FROM ANY FUNDS DERIVED FROM THE LEASING, OR OTHER USES, OF STREETS AND ALLEYS OF SUCH CITY OR TOWN (E) FROM ANY OTHER FUNDS THAT MAY BE AVAILABLE THAT MAY BE AVAILABLE FOR THE MAINTENANCE AND REPAIR OF STREETS, AVENUES, BOULEVARDS, LANES OR ALLEYS.  CITE: 11 O.S. 141 [11-141] (JAMES C. HARKIN)